1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3     JAMAL DAMON HENDRIX,                                Case No. 3:18-cv-00084-RCJ-WGC
4                                             Plaintiff                 ORDER
5            v.
6     M. SHARP, et al.,
7                                        Defendants
8
9    I.     DISCUSSION

10          On May 29, 2019, this Court entered a screening order that both granted Plaintiff

11   leave to amend, stayed the case for 90 days, and referred the case to the inmate early

12   mediation program. (ECF No. 3 at 10-12). On June 19, 2019, Plaintiff filed a first

13   amended complaint (ECF No. 5).

14          The Court vacates the stay and the referral to the inmate early mediation program.

15   The Court must first screen Plaintiff’s first amended complaint under 28 U.S.C. § 1915A.

16   As such, the Office of the Attorney General, who filed a limited notice of appearance in

17   compliance with the screening order (ECF No. 6), is directed to not respond to any filings

18   in this case until the Court orders it to do so.

19   II.    CONCLUSION

20          For the foregoing reasons, it is ordered that the 90-day stay and referral to the

21   inmate mediation program are vacated.

22          It is further ordered that the Court will screen the first amended complaint (ECF

23   No. 5) in a separate order.

24          It is further ordered that the Office of the Attorney General will not respond to any

25   filings in this case unless ordered by the Court.

26          DATED: June 20, 2019.

27
28                                               UNITED STATES MAGISTRATE JUDGE
